DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 7/06/2022 has been considered and entered in the record.  Claims 1-13 and 15-18 are pending. The rejections of the previous Office action, with the exception of previously rejected Claim 2, are maintained for the reasons of record. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peidous (WO 2017/142704) in view of Nishikawa et al , (Electrical properties of polycrystalline silicon films formed from amorphous silicon films by flash lamp annealing, Current Applied Physics 11 (2011), pgs. 604-607) and Applicants’ Admitted Prior Art in the present Specification  (AAPA) .
With respect to Claim 1, Peidous discloses a method for fabricating a structured substrate (Figure 3G) provided with a trap rich layer  (Figure 3G, 150) whereon rests a stack consisting of, in the following order and from said trap-rich layer; an insulating layer (Figure 3G, 210) and a layer of single-crystal material (Figure 3G, 300), the method comprising the following steps:,  forming polysilicon  having a grain size of 20 nanometers; and c) forming a stack by overlapping the trap rich layer (Figure 3G, 150), and consisting of, in the order and from said trap-rich layer, an insulating layer (Figure 3G, 210) and a layer of single-crystal material (Figure 3G, 300). See Figures 3A -3G and corresponding text. Moreover, Peidous discloses a silicon substrate (Figure 3G, 100). The polysilicon grains can be 20 nanometers. See paragraph 23. Furthermore, the charge trapping layer can be 0.3 micrometers (300 nanometers). See paragraph 40. 
	Peidous differs from the Claims at hand in that Peidous does not explicitly disclose the claimed steps, a) forming an amorphous silicon layer and b) heat treating to convert the amorphous silicon layer into a trap-rich layer consisting of single crystal silicon grains mutually joined by grain boundaries. 
	Nishikawa et al disclose the formation of polycrystalline silicon comprising having the effect of carrier trapping at grain boundaries which comprises a) forming an amorphous silicon layer and  b) heat treating to convert the amorphous silicon layer into a trap-rich layer. See page 604, Abstract and introduction section. 
	AAPA is simply relied upon to disclose a trap-rich polycrystalline silicon comprises grains of single-crystal silicon mutually connected by grain boundaries. See paragraph 6 of the Prior Art section of Applicants’ Specification.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the process of Nishikawa to form the trap rich polysilicon layer of Peidous, as the use of a known method to form a known layer would have been within the skill of one of ordinary skill in the art. Moreover, it would have been obvious to one of ordinary skill in the art to use the process of Peidous and Nishikawa et al, to form a polycrystalline silicon comprises grains of single-crystal silicon mutually connected by grain boundaries, for its known benefit in the art as a trap-rich layer as disclosed by AAPA. As all of the references pertain to trap rich polysilicon layers, a prima facie case of obviousness is established. With respect to the claimed ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 16 USPQ 2d 1934 (Fed. Cir 1990). 
	
	With respect to Claim 3, with respect to the limitation “the heat treatment conditions of step b) in terms of duration and of temperature are adjusted in such a way as to limit a size of the grains to a size less than 200 nm”, would have been obvious, as the same grain sizes are disclosed by the combined references, as discussed with respect to Claim 1.  
With respect to Claim 6, with respect to the limitation “step c) is preceded by a step a3) of flattening the amorphous silicon layer, step a3) being executed by mechano-chemical polishing”, Peidous et al disclose a CMP process to flatten and obtain the required thickness. See paragraph 46.
	With respect to Claim 7, Peidous discloses wherein during the execution of step c), the formation of the layer of single metal material comprises a transfer of the layer of single-crystal material from a donor substrate. See paragraph 57
	With respect to Claim 8, Peidous discloses the transfer comprises an order of: assembling the donor substrate and the silicon substrate, and thinning the donor substrate in such a way as to only maintain the layer of crystal material on the silicon substrate. See Figures 3F and 3G and corresponding text. 
	With respect to Claim 9, Peidous discloses the thinning of the donor substrate comprises a mechanical abrasion thinning. See paragraphs 56-57.
	With respect to Claim 10, Peidous discloses the assembling of the donor substrate and the silicon substrate is preceded by formation of the embrittlement area that delimits the layer of single-crystal material within the donor substrate, the embrittlement area being formed by implantation of a chemical species. See paragraphs 51-52.
	With respect to Claim 11, Peidous discloses the thinning comprises a fracture that propagates along the embrittlement area, said fracture being initiated by a second heat treatment. See paragraphs 51-52.
	With respect to Claim 12, Peidous discloses the assembling is preceded by formation of the insulating layer on at least one of the trap-rich layer and the layer of single crystal material. See Figure 3G and corresponding text.
	With respect to Claim 13, Peidous discloses the layer of single-crystal material comprises at least one of the elements selected from silicon, germanium and silicon germanium alloy. See paragraph 59. 
	With respect to Claim 15, the combined references suggest “forming an amorphous silicon layer that extends from a front face of the silicon substrate according to the thickness E between 50 nm and 200 nm”, as Peidous discloses the height of the layer as discussed with respect to Claim 1.
	With respect to Claim 16, Peidous discloses the grain boundaries are of a size less than 100nm. See paragraph 43.
	With respect to Claim 17, Peidous discloses wherein the chemical species comprise at least one of hydrogen and helium. See paragraph 51. 
	With respect to Claim 18, Peidous discloses the trap-rich layer extending from the front face of the silicon substrate and having a thickness less than 500 nm. See paragraph 40. The structured substrate would inherently be formed as described by the process of Claim 1.

Allowable Subject Matter
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			Response to Applicants’ Arguments
Applicants’ argue that “ neither reference discloses or suggests the method of Claim 1 including steps b) and c)”. Moreover, Applicants argue that step b) converts the amorphous silicon layer into a trap-rich layer consisting of single-crystalline silicon grains mutually joined by grain-boundaries of a size less than 200 nm, and Peidous simply describes the deposition of amorphous layer and does not describe what happens to the  layer upon heat treatment. Furthermore, Applicants make the same arguments pertaining to Nishikawa, essentially that neither reference discloses both steps b) and c) of Claim 1.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, Nishikawa is simply relied upon to disclose the conversion of an amorphous silicon layer to a crystalline layer. The Examiner notes that both references pertain to the formation of a crystalline trap rich layer. Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the process of Nishikawa to form the trap rich polysilicon layer of Peidous, as the use of a known method to form a known layer would have been within the skill of one of ordinary skill in the art. The use of an amorphous layer as a starting material, and its heat treatment to crystallize it would have been within the skill of one of ordinary skill in the art, as disclosed by the cited references. Furthermore,  with respect to the limitations pertaining to the characteristics of the resulting layer,  it would have been obvious to one of ordinary skill in the art to use the process of Peidous and Nishikawa et al, to form a polycrystalline silicon comprises grains of single-crystal silicon mutually connected by grain boundaries, for its known benefit in the art as a trap-rich layer as disclosed by AAPA. As all of the references pertain to trap rich polysilicon layers, a prima facie case of obviousness is established. With respect to the claimed ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 16 USPQ 2d 1934 (Fed. Cir 1990). 

With respect to Claim 2, the rejection of record is withdrawn in view of Applicants’ arguments.
With respect to Applicants’ arguments pertaining to Claim 16, the Examiner notes that the grain boundaries would inherently be smaller than the size of the grains. With respect to the claimed ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 16 USPQ 2d 1934 (Fed. Cir 1990).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 5, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812